ROBERTSON, Judge.
This is a divorce case.
After an ore tenus proceeding, the trial court divorced the parties, awarded custody of the two minor children to the husband, and ordered a property division.
The wife appeals. The only issue raised is the award of custody to the husband.
Following the filing of the complaint for divorce by the husband, the parties entered into an agreement giving temporary custody of the two minor children to the husband with visitation to the wife. The trial court entered a temporary order pendente lite based on that agreement.
At the divorce hearing, the trial court heard testimony from witnesses for both parties and had before it as evidence the deposition of Dr. Veronica Jakab, a psychiatrist, who had treated the wife for certain mental disorders.
In divorce cases in which the evidence has been presented to the trial court ore tenus, its judgment is presumed to be correct and will not be set aside on appeal, unless it is plainly and palpably wrong or unjust. Lucero v. Lucero, 485 So.2d 347 (Ala.Civ.App.1986).
Also, the matter of custody in a divorce case is a matter within the sound discretion of the trial court. Sayles v. Sayles, 495 So.2d 1131 (Ala.Civ.App.1986).
This court pretermits a detailed summary of the evidence; however, the record reflects that both parties are loving and earing parents, but the wife suffers from certain mental disorders requiring constant medication. Also, she has had to be institutionalized on two occasions.
We have reviewed the record and find no abuse of discretion by the trial court. For this court to reverse would be to substitute our judgment for that of the trial court. *516This, the law does not permit. Brannon v. Brannon, 477 So.2d 445 (Ala.Civ.App. 1985).
The wife’s request for attorney’s fee is denied.
This ease is due to' be affirmed.
AFFIRMED.
INGRAM, P.J., and RUSSELL, J., concur.